Cardona, P. J.
Appeal from an order of the County Court of Essex County (Dawson, J.), entered August 9, 1993, which granted defendant’s motion to dismiss the indictment.
On July 29, 1992, defendant was arrested and arraigned on felony complaints charging him with driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree. Defendant was indicted on these charges, inter alia, on January 25, 1993. On January 29, 1993 the People filed their statement of readiness for trial with the clerk of the court and served a copy upon defendant. The arraignment took place on March 8, 1993 and defendant moved to dismiss the indictment on April 9, 1993 as untimely pursuant to CPL 30.30. County Court granted defendant’s motion. The People appeal.
Under the circumstances of this case, the People’s announcement of their readiness for trial, which preceded defendant’s arraignment on the indictment, was ineffectual (see, People v England, 195 AD2d 751, 752, lv denied 82 NY2d 753; People v Battaglia, 187 AD2d 808, 810). Furthermore, the delay of over seven months which preceded defendant’s arraignment in County Court constituted a direct impediment to commencement of the trial within the statutory period and was therefore chargeable to the People in the absence of any excuse or explanation for that delay (see, People v England, supra, at 752-753). Consequently, County Court’s dismissal of the indictment based upon the failure of the People to be ready for trial within six months from the commencement of the action was proper (see, CPL 30.30 [1] [a]).
White, Casey, Weiss and Peters, JJ., concur. Ordered that the order is affirmed.